Case 4:19-cv-04205-JST Document 62-5 Filed 06/17/20 Page 1 of 4




             EXHIBIT E
           Case
            Ý¿-»4:19-cv-04205-JST
                 ìæïçó½ªóðìîðëóÖÍÌ Document
                                    Ü±½«³»²¬62-5 Filedðêñïéñîð
                                             êï Ú·´»¼  06/17/20 Ð¿¹»
                                                                 Pageï2±ºofí4




     Adrian Kwan
 1   akwan@mintz.com
 2   MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
      AND POPEO, P.C.
 3   44 Montgomery Street, 36th Floor
     San Francisco, CA 94104
 4   Telephone: (415) 432-6000
     Facsimile: (415) 432-6001
 5

 6   Attorneys for Plaintiff
     Chad Kester
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                               THE NORTHERN DISTRICT OF CALIFORNIA
10
                                             OAKLAND DIVISION
11

12
     CHAD KESTER,                                    Case No. 4:19-cv-4205-JST
13                             Plaintiffs,
14          v.
                                                     DECLARATION OF STEPHEN J.
15                                                   AKERLEY IN SUPPORT OF UNOPPOSED
     RALPH DIAZ, et al;                              MOTION TO WITHDRAW AS COUNSEL
16                                                   FOR PLAINTIFF CHAD KESTER

17
                                                     Date: July 22, 2020
18                             Defendant.            Time: 2:00 p.m.
19                                                   Courtroom: 6 (2nd Floor)
                                                     Judge: The Honorable Jon S. Tigar
20

21

22

23

24

25

26

27

28
        DECLARATION OF STEPHEN J. AKERLEY IN SUPPORT OF UNOPPOSED MOTION TO WITHDRAW AS
                  COUNSEL FOR PLAINTIFF CHAD KESTER – CASE NO. 4:19-cv-04205-JST
           Case
            Ý¿-»4:19-cv-04205-JST
                 ìæïçó½ªóðìîðëóÖÍÌ Document
                                    Ü±½«³»²¬62-5 Filedðêñïéñîð
                                             êï Ú·´»¼  06/17/20 Ð¿¹»
                                                                 Pageî3±ºofí4




 1   I, Stephen J. Akerley, declare as follows:

 2           1.      I am an attorney at law duly licensed to practice before all courts of the State of

 3   California and this Court, a former member at the law firm of Mintz, Levin, Cohn, Ferris, Glovsky,

 4   & Popeo, P.C. (“Mintz”), and former lead counsel for Plaintiff Chad Robert Kester (“Mr. Kester”) in

 5   the above captioned action. I submit this declaration in support of the Unopposed Motion to

 6   Withdraw as Counsel for Plaintiff Chad Kester.

 7           2.      I have personal knowledge of the facts stated herein, and I could and would

 8   competently testify thereto if called as a witness.
 9           3.      I recently decided to leave private practice to take an in-house position at Interdigital,

10   Inc. As part of the expectations of taking that position, I am expected to move to Delaware in the near

11   future as soon it is reasonably safe to do so in light of the COVID-19 Public Health Crisis.

12           4.      I was informed on May 27, 2020 that my starting date with Interdigital, Inc. was to be

13   Monday, June 8, 2020. I had my assistant reach out to schedule a call with Mr. Kester so that I could

14   inform him of my imminent departure and Mintz’s withdrawal from this matter. Unfortunately, due

15   to increased Board of Parole hearings, Mr. Kester was not available until the week of June 8, after I

16   had left private practice.

17           5.      On June 10, 2020, I spoke with Mr. Kester by telephone to discuss the circumstances

18   of my withdrawal. Mr. Kester was appreciative of the work we had done on his behalf and indicated

19   he would not oppose any withdrawal.

20           I declare under penalty of perjury under the laws of the United States of America that the

21   foregoing is true and correct. Executed this day of June 17, 2020, at Tiburon, California.

22
                                                    By:
23                                                         STEPHEN J. AKERLEY
24

25

26

27
                                                        -1-
28      DECLARATION OF STEPHEN J. AKERLEY IN SUPPORT OF UNOPPOSED MOTION TO WITHDRAW AS
                  COUNSEL FOR PLAINTIFF CHAD KESTER – CASE NO. 4:19-cv-04205-JST
           Case
            Ý¿-»4:19-cv-04205-JST
                 ìæïçó½ªóðìîðëóÖÍÌ Document
                                    Ü±½«³»²¬62-5 Filedðêñïéñîð
                                             êï Ú·´»¼  06/17/20 Ð¿¹»
                                                                 Pageí4±ºofí4




 1                                         ATTORNEY ATTESTATION

 2

 3          I, Adrian Kwan, pursuant to Local Rule 5-1(i)(3), attest that concurrence in the filing of this

 4   document has been obtained from each of the other signatories as indicated by an electronic signature

 5   (/s/) within this e-filed document.

 6          I declare under penalty of perjury under the laws of the United States of America that the

 7   foregoing is true and correct.

 8
      Dated: June 17, 2020                                        /s/ Adrian Kwan
 9                                                                   Adrian Kwan
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                     -2-
28      DECLARATION OF STEPHEN J. AKERLEY IN SUPPORT OF UNOPPOSED MOTION TO WITHDRAW AS
                  COUNSEL FOR PLAINTIFF CHAD KESTER – CASE NO. 4:19-cv-04205-JST
